With the greatest respect for, and deference to, the writer of the majority opinion and my colleagues who voted for it, I must nevertheless dissent; because, as I see it, there are two fundamental errors in the holding of the majority: first, it reverses the finding of the trial court on a disputed fact question; and second, it reverses the holding of this court on an adjudicated law question.
I. The Fact Question. It has long been the rule that when the trial judge decides a fact question, either interlocutory or preliminary to the trial, such decision will be sustained on appeal if there is any substantial evidence to support it. Blass v. Lee, 55 Ark. 329, 18 S.W. 186; Metcalf v. Jelks, 177 Ark. 1023, 8 S.W. 462; Mosley v. Mohawk Lbr. Co., 122 Ark. 227, 183 S.W. 187; Shepherd v. Hopson, 191 Ark. 284, 86 S.W.2d 30; Halliday v. Fenton,164 Ark. 11, 260 S.W. 961; Scroggin  Co. v. Merrick, 176 Ark. 1205, 5 S.W.2d 344; McElroy v. Underwood,170 Ark. 794, 281 S.W. 368.
In the case at bar, as preliminary to the trial on the merits, there was presented the opposition to venue. The trial court heard evidence on the venue issue, and upon highly conflicting evidence arrived at the conclusion that Ellis Lawrence could legally place the venue in Clark County as the county of his residence (under Act 314 of 1939). In view of the sharply disputed evidence as to the place of the plaintiff's residence, and in keeping with the cases cited, the  majority should have affirmed the circuit court on the fact question. Instead, the majority has selected certain facts which to it seem sufficient to show no venue in Clark County, and has ignored facts *Page 729 
pointing to the opposite conclusion. This is not the correct test. This court on appeal should determine if the record shows substantial evidence to support the finding of the circuit court and, if so, then the factual decision should be affirmed. It is not a question of what we would hold were we the original triers of the fact; it is, whether there are any substantial facts to support the conclusion reached by the original trier of the facts, that is, the circuit court.
In addition to the testimony of the plaintiff that he had his residence in Gurdon, Clark County, Arkansas, on November 30, 1946, there was the testimony of other witnesses to the same effect. Here is some of the evidence:
1. Mrs. Lottie Lawrence, mother of the plaintiff, testified that the family had lived in Gurdon for 27 years prior to February, 1947; that Ellis Lawrence was living in the home with his parents in Gurdon when he went to the Army; that after his military service he returned to Gurdon; that he and his family lived in the home with the witness; that plaintiff worked at various places but always returned to Gurdon; that his household goods and all of his clothes — except what he was wearing — were in Gurdon at the time the plaintiff was hurt on November 30, 1946.
2. Mrs. Emily Lawrence, wife of the plaintiff, testified:
"Q. Had you moved your stuff from Gurdon up there?
A. No, sir, nothing but clothes up there.
Q. Did you have your household goods and kitchen things up there?
A. No, sir. All our housekeeping stuff and dishes and everything was at Gurdon.
Q. Did you have any canned goods?
A. Yes, sir.
Q. Did you move any of that to Little Rock? *Page 730 
A. No, sir.
Q.  You kept it down there?
A. Yes, sir.
Q.  What had you taken up there?
A. Just our clothes.
Q. You just took the clothes you needed up there?
A. Yes, sir.
Q. You hadn't moved up there then?
A. No, sir."
3. Tom Wells, a disinterested witness, testified that he had known the plaintiff "ever since he was a kid"; that just "a week or so" before plaintiff received the injuries here involved, Wells and the plaintiff had a conversation in Gurdon about a prospective business deal. Here is Wells' testimony, elicited by appellant on cross-examination:
"A. I didn't know they were gone.
Q. Up until now?
A. No, a while after he got hurt.
Q. You learned it after he got hurt?
A. No, I don't believe they had moved at that time. It was some time after that he was gone.
Q. In the summer of 1946, do you know whether the family was there?
A. I am sure they were living in Gurdon at that time.
Q. You cannot testify he was living in Gurdon in 1946 then?
A. I can testify he was there every week or two.
Q. You cannot testify he lived there or had a home there?
A. That is what he told me. *Page 731 
Q. You never did consumate your plans about the freight line deal you talked about going into, did you?
A. I never did go into the details about it. The boy had always been honest with me, and I felt like it would be a good deal.
Q. You discussed the plans about a possible business venture?
A. Yes, sir.
Q. But you didn't go into the business?
A. No, sir, I heard he got hurt a week or so after that."
Without detailing all of the testimony, I submit that there was not only substantial evidence, but sufficient substantial evidence to support the holding of the trial court on the fact question of venue; and that the majority opinion does violence to our previous cases on this point.
II. The Law Question. The Venue Act (No. 314 of 1939) has resulted in prolific litigation, and our cases on venue are not altogether harmonious. In Norton v. Purkins, 203 Ark. 586, 157 S.W.2d 765, we took one view of "residence." In Twin City Coach Co. v. Stewart,209 Ark. 310, 190 S.W.2d 629, we took — what to me, then seemed and still seems to be an entirely different view of "residence." Now in the present case we are turning away from the Twin City Coach case and thus, undoubtedly, leaving the bench and bar considerably at a loss as to what is "residence" within the purview of the Venue Act. The facts in the case at bar bring it within the holding in the Twin City Coach case, and I submit that we should follow that case, and that the holding in the present case is at variance with it.
For the reasons herein stated, I respectfully dissent, and I am authorized to state that Mr. Justice MILLWEE joins in this dissent. *Page 732